Dinkolapiel; J
Tha only question presented in this application to the appointment of John Gilmore as Administrator of the Succession of George Gilmore, oomes up on the application and opposition of the surviving widow, to he appointed Administratrix in preference to the applicant, John Gilmore, and this is more or less a question of faot, whether or not the widow was legally married to the deceased.
The testimony in this case, of witnesses residing in the neighborhood, members of the family and others, more or less disinterested, is to the effect that the widow was of Oolored blood, known to be such in the neighborhood where she resided and associations and relations were of the earns ohsraoter and all clroumstanaes surrounding the life of the deoeased, who was a white man, go convincingly to establish the faot that the widow, s.8 stated, was of oolored blood.
It would serve no good purpose to, in detail, oite tha evidenoe in this case. The Judge of the Court aqua in his written reaeons, having seen and heard the witnesses, cays:
"That’ the opponent herein failed in establishing that she was the legally married wife of deoeased, George Gilmore, and that she being of the oolored race, as established by un-impeaohed testimony offered at the trial of this case by applicant, her pxatanadK pretended marriage with said deceaaed produced no oivil effeot and no right to tha administration of his estate.*
The Aot of the Legislature, Ro. 54 of 1894 and Article 94 of the Revised Civil Code of 1870 reads:
"Marriage between persons related to es,oh other in the d&reot ascending or descending line, is prohibited. This prohibition is not/siitSSSiSSS to legitimate children, but extends also to ohildren born out of marriage.
*19ferriage between whit* persona end persona of cola:: la prohibited end the celebration of all auOh earrlagee la to;;-, bidden and such oelebretlon carries with it no offset and Is null end void.*
In tbe Suooeeslen of Jean Klohel Mlnvlelle, 19 Asan-, 943, the Court bsldi
•A nerrlego celebrated between a free white perooa and a free person of color, in violation of Art. 95 of tbe Civil Code, is an absolute nullity. So suit is needed to de» olare tbe nullity of suah a union. Either party nay disregard it and neither oan pretend to derive iron it any of the eontte» quenaea of a lawful marriage. Bush a marriage stay be attaoked eollartsraiiy and in every form of notion in whiah it is cat up a .ainet either of the parties.*
The widow in this case having died elnoe this ease E. wee decided, her daughter nates herself /east party and opposes the administration, chaining that she had a better right to mat as Administratrix, than the applleatfln this ones.
There is no law that gives thla daugther that right, nor has any been pointed t« out to us.sad the Article of the Civil Code referred to In eounael's brief and the authorities ,in quoted by hip,we do not oonslder In point with this oase»
Tor the reasons assigned, it is ordered, adjudged and decreed that the judgment of the Court aqua be end is h@í?&» by affined, ooete of both Courts to be paid by the üuooeaaioa of Oeorgo Sllnore.
-Judgment affined.